Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy Kriegel on 3/8/2021.

The application has been amended as follows: 

Claim 1, line 5: [[a]] the fluid line being connected to the rear end of the main body
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments mailed 2/15/2021 have been fully considered and are convincing.  The prior art fails to teach of fairly suggest a handpiece for cleansing wounds with a fluid jet, comprising a fluid line being connected to the rear end of the handpiece main body, the handpiece having a nozzle, the nozzle channel defining an emergency geometry of a fluid jet, the fluid jet emerging from the emergence opening being a microfluidic jet with a diameter of 0.05mm to 0.15mm, an adapter that is releasably connectable to the front end of the handpiece, a porous body which is connected to the adapter, wherein the porous body has a contact area for contact with a wound to be cleaned, the contact area extends perpendicularly with respect to the longitudinal axis and which contact area extends at an angle other than 90 degrees with respect to the direction of the fluid flow of the fluid jet, in combination with the features of the invention, substantially as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783